DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 07 February 2022. 
Claim 1 was amended 07 February 2022.  
Claims 1-2 and 5-12 have been examined. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2011/0264034 A1) in view of Sloan (US 2012/0232520 A1).

CLAIM 1-
Roberts teaches the limitations of: 
A method for operating a system comprising a portable electronic consumer device provided with a first communication protocol for data communication (In other examples, rather than being a handheld computing device or a dedicated computing device, program­mer 20 may be a larger workstation or a separate application within another multi-function device. For example, the multi­function device may be a cellular phone, personal computer, laptop, workstation computer, or personal digital assistant that can be configured with an application to simulate pro­grammer 20. Alternatively, a notebook computer, tablet com­puter, or other personal computer may enter an application to become programmer 20 with a wireless adapter connected to the personal computer for communicating with IMD 12. (para [0056]))
a medical device having at least one of a sensor device for sensing medical data (Sensor 21 may be used to monitor information related to the delivery of therapy to patient 16. In some examples, sensor 21 may be configured to collect information regarding one or both of the efficacy of therapy being deliv­ered by IMD 12, or side effects resulting from the therapy. Information collected by sensor 21 may be used by therapy system 10 to identify the need to initiate, terminate, and/or adjust the delivery of therapy to patient 16 from IMD 12. (para [0048])) and a medication delivery device for delivering medication and provided with a second communication protocol for data communication (During the course of therapy delivery, processor 26 (FIG. 2) or processor 52 (FIG. 3) receives a request for a modification to the therapy delivered to patient 16 from IMD 12 (102). As described above, the therapy modification may be requested by patient 16, e.g., via programmer 20, or may be a scheduled modification to a therapy program which requires authorization before the modification is implemented by IMD 12. In some examples, the therapy modification request received by processor 26 or processor 52 (102) may include a request to adjustment to one or more of the therapy parameters values defined by a therapy programs ( e.g., an rate of fluid delivery) and/or a request to change between one or more therapy programs used by processor 26 to control the delivery of fluid to patient 16 (para [0096])) and Figures 2-3 wherein medical device has the sensor device attached (Figure 2) and this data is used for medication delivery on a device (therapy system) and a second communication protocol may be used by the patient (Figure 3)
an intermediate device provided with the first communication protocol for data communication with the portable electronic consumer device and the second communication protocol for data communication with the medical device (At various times during the operation of IMD 12 to treat patient 16, communication to and from IMD 12 may be necessary to, e.g., change therapy programs, adjust parameters within one or more programs, or to otherwise download information to or from IMD 12. Processor 26 therefore controls telemetry module 30 to wirelessly communicate between IMD 12 and other devices including, e.g. programmer 20, access point 27, and remote networking device 24. Telemetry module 30 in IMD 12, as well as telemetry modules in other devices described in this disclosure, such as programmer 20, can be configured to use RF communication techniques to wirelessly send and receive information to and from other devices respectively. In addition, telemetry module 30 may communicate with programmer 20 via proximal inductive interaction between IMD 12 and the external programmer. Telemetry module 30 may send information to external programmer 20 or other component on a continuous basis, at periodic intervals, or upon request from programmer 20, remote networking device 24, or other component. (para [0077])); wherein the intermediate device is the programmer's device that monitors authorization to and from the therapy device
the intermediate device (Data collected by sensor 21 may be communicated to IMD 12, programmer 16, and/or remote networking device 24. In some examples, IMD 12 may include or be communi­catively coupled to sensor 21. In the example shown in FIG. 1, IMD 12 is coupled to sensor 21 via lead 23. In other examples, sensor 21 may communicate wirelessly with IMD 12 and/or programmer 20 to transmit sensing data. (para [0051])) including a memory device (Alternatively or addi­tionally, the sensor information may relate to self tests per­formed by IMD 12 to monitor the integrity of the memory, programming data, and/or individual components used to deliver fluid to patient 16. (para [0050])) containing critical control data limits (However, the amount of the drug administered to the patient should be limited to a maximum amount, such as a maximum daily dose, in order to avoid potential side effects. Program information specified by a user via programmer may be used to control dosage amount, dosage rate, dosage time, maximum dose for a given time interval (e.g., daily), or other parameters associated with delivery of a drug or other fluid by IMD 12. Dosage may also prescribe particular concentrations of active ingredients in the therapeutic agent delivered by IMD 12 to patient 16 (para [0066])); wherein the implantable medical device is controlled by the programmer’s device (intermediate device) that determines parameters associated with drug delivery
and a control module provided in the intermediate device (In addition, telemetry module 30 may communicate with programmer 20 via proximal inductive interaction between IMD 12 and the external programmer. Telemetry module 30 may send information to external programmer 20 or other component on a continuous basis, at periodic intervals, or upon request from programmer 20, remote networking device 24, or other component. (para [0077]))
the method comprising the portable electronic consumer device transmitting critical control data to the control module (In some examples, sensor 21 may communicate directly with pro­grammer 20, or more communicate indirectly with program­mer 20 via IMD 12. Sensor 21 may directly communicate the sensor data over network 22 to remote networking device 24. In other embodiments, sensor 21 may communicate the sen­sor data to one or both of IMD 12 or programmer 16, which may in tum communicate the sensor data over network 22 to remote networking device 24 (para [0051]))
receiving in the control module the critical control data from the portable electronic consumer device by a receiving functionality provided in the control module (In some cases, programmer 20 may also be configured for use by patient 16. When configured as the patient programmer, programmer 20 may have limited functionality in order to prevent patient 16 from altering critical functions or applications that may be detrimental to patient 16. In this manner, programmer 20 may only allow patient 16 to adjust certain therapy parameters or set an available range for a particular therapy parameter. (para [0059]))
the critical control data being configured for controlling a critical operation function of the medical device (In some cases, programmer 20 may also be configured for use by patient 16. When configured as the patient programmer, programmer 20 may have limited functionality in order to prevent patient 16 from altering critical functions or applications that may be detrimental to patient 16. In this manner, programmer 20 may only allow patient 16 to adjust certain therapy parameters or set an available range for a particular therapy parameter. In some cases, a patient programmer may permit the patient to control IMD 12 to deliver a supplemental, patient bolus, if permitted by the applicable therapy program administered by the IMD, e.g., if delivery of a patient bolus would not violate a lockout interval or maximum dosage limit. (para [0059]))
confirming by the control module (confirmation of whether a modification of the therapy is within certain therapy parameter values are allowed to be adjustable needs authorization (i.e., confirmation) in some cases (para [0042])) whether the critical control data is within the critical control data limits (In some examples, a clinician may define therapy modification authorization requirements in a manner that allows patient 16, for example, to make adjust the value of one or more parameters defined by a therapy program within a range of values or other predefined limit. For example, in the case of the fluid delivery rate, patient 16 may preauthorized to increase or decrease the rate of fluid delivery within a maximum and/or minimum rate predefined by a clinician. The maximum and/or minimum rate may be specific values defined by a clinician or may be specified in terms of the percentage, for example, that a patient may adjust the rate from the rate defined by a therapy program being used to deliver therapy to patient 16. For example, IMD 12 may be configured such that patient 16 may adjust the fluid delivery rate to increase or decrease the rate of delivery within approximately 10 percent of the fluid delivery rate defined by the therapy program being used by processor 26 to control delivery of fluid to patient 16. In such an example, processor 26 or processor 52 may treat any therapy modification requested outside of the range defined by the clinician as requiring authorization after being requested or as an unauthorized modification (para [0103]))
wherein the critical control data and the amended critical control data (Roberts teaches that the parameters of the therapy are changed temporally for the patient (para [0023])) are configured to control at least one of the critical operation functions of the medical device selected from the group consisting of: ...delivering medication by the medication delivery device (In some cases, programmer 20 may also be configured for use by patient 16. When configured as the patient programmer, programmer 20 may have limited functionality in order to prevent patient 16 from altering critical functions or applications that may be detrimental to patient 16. In this manner, programmer 20 may only allow patient 16 to adjust certain therapy parameters or set an available range for a particular therapy parameter. In some cases, a patient programmer may permit the patient to control IMD 12 to deliver a supplemental, patient bolus, if permitted by the applicable therapy program administered by the IMD, e.g., if delivery of a patient bolus would not violate a lockout interval or maximum dosage limit (para [0059]))
and transmitting pass-through data different from the critical control data and the amended critical control data (Roberts teaches that the parameters of the therapy are changed temporally for the patient (para [0023])) by the intermediate device in pass-through data communication, such transmitting pass-through data being free of at least the confirming (Additionally or alternatively, a clinician may specifically define therapy modifications requiring authorization after being requested, and IMD 12 may treat all other therapy modifications are preauthorized. In other examples, a clinician may define both preauthorized therapy modifications and therapy modifications requiring authorization after being requested. In such a case, if processor 26 or processor 52 determines that a requested modification to therapy that is neither preauthorized nor requires authorization after being requested, the request may treated as an unauthorized therapy modification, in which case processor 26 or processor 52 may deny the requested therapy modification and continue to deliver therapy to patient 16 without modifying the therapy according to the requested modification (para [0102])) and (In some cases, programmer 20 may also be config­ured for use by patient 16. When configured as the patient programmer, programmer 20 may have limited functionality in order to prevent patient 16 from altering critical functions or applications that may be detrimental to patient 16. In this manner, programmer 20 may only allow patient 16 to adjust certain therapy parameters or set an available range for a particular therapy parameter. In some cases, a patient pro­grammer may permit the patient to control IMD 12 to deliver a supplemental, patient bolus, if permitted by the applicable therapy program administered by the IMD, e.g., if delivery of a patient bolus would not violate a lockout interval or maxi­mum dosage limit. Using programmer 20, patient 12 may request one or more therapy modifications described in the disclosure which may require authorization after being requested to be implemented by IMD 12 (para [0059]))


Roberts does teach amended data being transferred to the patient device, however this is done by the physician, however Sloan teaches:
the confirming comprising determining that at least some of the critical control data are not within the data limits and the control module automatically amending such data to be amended critical control data within the data limits (Sloan teaches that confirmation is required to determine that the dose level for the patient is not in a correct range and needs to be at a different level (i.e., critical control data) and automatically calculates the altered dosage level to be within a correct threshold limits (paragraphs [0134-0138])) (The specification describes the control module as part of the device that receives functionality for receiving control data (pages 3-4,  and Sloan teaches this through their health monitor device that periodically transmits request for level information and stores that information in the memory component (para [0104]) which calculates the adjusted level based on that stored data (i.e., automatically amending the data to the data limits) (para [0133]))
transmitting the critical control data and the amended critical control data to the medical device (Sloan teaches that the variety of dosage levels including the amended dosage level are displayed to the patient on the medical device (para [0144])) , the transmitting being by a transmission functionality provided in the control module (Sloan teaches that the device includes a control unit (Figure 2) (para [0057]))
and operating the medical device according to the critical control data and the amended critical control data (Sloan teaches that the health monitor device displays a variety of dosage levels (i.e., critical control data) to the patient and can change based on the changed dosage levels (i.e., amended critical control data) within the correct thresholds (paragraphs [0134-0138]))
amended control data  (Sloan teaches t a variety of dosage levels (i.e., critical control data) to the patient and can change based on the changed dosage levels (i.e., amended critical control data) within the correct thresholds (paragraphs [0134-0138]))


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Roberts to integrate the specific way the amended data is transmitted and confirmed in Sloan with the motivation of providing increased functionality of dosage level devices related to diabetes (see: Sloan, paragraph 2).

CLAIM 2-
Roberts in view of Sloan teaches the limitations of Claim 1 as recited above. Regarding Claim 2, Roberts further teaches: 
Method according to claim 1, wherein the determining further comprises confirming the critical control data in response to receiving a user confirmation in the control module through an input device of the intermediate device (In the example of FIG. 5, the requested therapy modification may be preauthorized or may require receipt of authorization after the therapy modification is requested before being implemented. A preauthorized therapy modification may be a therapy modification that does not require receipt of authorization after the therapy modification has been requested prior to being implanted. In response the requested therapy modification (102), processor 26 or processor 52 may either proceed to modify the therapy according to the received request when the requested modification is determined to be preauthorized (112), or may generate and transmit a request for authorization if the therapy modification authorization requirement information stored in memory 28 or memory 54 indicates that authorization must be received for the requested modification (106). (para [0098]))

CLAIM 5-
Roberts in view of Sloan teaches the limitations of Claim 1 as recited above. Regarding Claim 5, Roberts further teaches: 
Method according to claim 1, further comprising in the control module receiving safety control data from the portable electronic device by the receiving functionality provided in the control module, the safety control data being configured for controlling a safety operation function of the medical device (In one example, the display may allow a patient to monitor his or her therapy. In some embodiments, an input device may allow the patient to initiate therapy, request changes to one or more parameters of one or more therapy programs, and/or input information regarding the effects of therapy, e.g., to generate pain score information. In some embodiments, a clinician may utilize a programmer 20 to interrogate IMD 12 or make changes to the therapy parameter settings. The clinician programmer may include additional or alternative programming features relative to the patient programmer. For example, more complex or sensitive tasks may only be allowed by the clinician programmer to prevent patient 16 from making undesired or unsafe changes to the operation of IMD 12 (para [0054]))
confirming the safety control data by the confirmation functionality provided in the control module (Communication between IMD 12, sensor 21, programmer 20, remote networking device 24, and other therapy system components may allow two-way transfer of information between components of therapy system 10. In one example, programmer 20 transfers control data, such as one or more therapy programs, to IMD 12. Similarly, remote networking device 24 may communicate control data, such as one or more therapy programs, to IMD 12 via network 22 to allow a clinician or other user to remotely program IMD 12. In some embodiments, IMD 12 may transmit patient physiological condition information relating to the therapy delivered by IMD 12 or other information to programmer 20 and/or remote networking device 24. As one example, physiological conditions information communicated from IMD 12 may include physiological parameter information or other supplemental authorization information collected via sensor 21. (para [0061])) and (In some cases, programmer 20 may also be config­ured for use by patient 16. When configured as the patient programmer, programmer 20 may have limited functionality in order to prevent patient 16 from altering critical functions or applications that may be detrimental to patient 16. In this manner, programmer 20 may only allow patient 16 to adjust certain therapy parameters or set an available range for a particular therapy parameter. In some cases, a patient pro­grammer may permit the patient to control IMD 12 to deliver a supplemental, patient bolus, if permitted by the applicable therapy program administered by the IMD, e.g., if delivery of a patient bolus would not violate a lockout interval or maxi­mum dosage limit. Using programmer 20, patient 12 may request one or more therapy modifications described in the disclosure which may require authorization after being requested to be implemented by IMD 12 (para [0059]))
upon confirming if the safety control data are confirmed, transmitting the safety control data to the medical device by the transmission functionality provided in the control module (Alternatively or additionally, a therapy modification may correspond to a scheduled modification to a therapy profile which requires authorization before the modification is implemented by the fluid delivery device. In some examples, a clinician may define a therapy profile in which therapy modifications, e.g., changes to fluid delivery rate, are scheduled but require authorization before implementing the proposed therapy modification. (para [0034])) (In some cases, programmer 20 may also be config­ured for use by patient 16. When configured as the patient programmer, programmer 20 may have limited functionality in order to prevent patient 16 from altering critical functions or applications that may be detrimental to patient 16. In this manner, programmer 20 may only allow patient 16 to adjust certain therapy parameters or set an available range for a particular therapy parameter. In some cases, a patient pro­grammer may permit the patient to control IMD 12 to deliver a supplemental, patient bolus, if permitted by the applicable therapy program administered by the IMD, e.g., if delivery of a patient bolus would not violate a lockout interval or maxi­mum dosage limit. Using programmer 20, patient 12 may request one or more therapy modifications described in the disclosure which may require authorization after being requested to be implemented by IMD 12 (para [0059]))
and operating the medical device according to the critical control data (For example, in the case of a therapy profile designed to wean a patient from a drug delivered by the fluid delivery systems, periodic reductions in the rate at which a fluid is delivered to a patient may be scheduled. However, the scheduled modification may be semi-automatic in the sense that a clinician must first authorize the modification, e.g., based on the patient condition at the time of the schedule modification, before the modification is actually made to the therapy profile, e.g., by further reducing the delivery rate to the scheduled value. In such a case, a request for the therapy modification may be transmitted to a clinician or other user, and the clinician or other user may review the request to determine whether or not the scheduled therapy modification is desirable (para [0034]))
wherein the safety control data are configured to control at least one of the safety operation functions of the medical device selected from the following group: stopping current medication delivery by the medication delivery device (Sensor 21 may be used to monitor information related to the delivery of therapy to patient 16. In some examples, sensor 21 may be configured to collect information regarding one or both of the efficacy of therapy being delivered by IMD 12, or side effects resulting from the therapy. Information collected by sensor 21 may be used by therapy system 10 to identify the need to initiate, terminate, and/or adjust the delivery of therapy to patient 16 from IMD 12. (para [0048]))
and manually operating medication delivery by the medication delivery device (FIG. 3 is a functional block diagram illustrating various components of external programmer 20 for IMD 12. As shown in FIG. 3, external programmer 20 includes user interface 50, processor 52, memory 54, telemetry module 56, and power source 58. A clinician or patient 16 interacts with user interface 50 in order to manually change the parameters of a therapy program, change therapy programs within a therapy of programs, view therapy information, view historical therapy regimens, establish new therapy regimens, or otherwise communicate with IMD 12 or view or edit programming information. (para [0079]))

CLAIM 6-
Roberts in view of Sloan teaches the limitations of Claim 1 as recited above. Regarding Claim 6, Roberts further teaches: 
Method according to claim 1, further comprising receiving operation status data from the medical device in the intermediate device the operation status data being indicative of an operation status of the medical device in response to operating the medical device according to the critical control data or the safety control data (Additionally or alternatively, sensing module 33 may be configured to monitor the operational condition of IMD 12 and/or catheter 18 via sensor 21. For example, sensing module 33 may utilized sensed information to identify the presence of one or more occlusion or fractures in catheter 18 that may interfere with the delivery of therapeutic fluid from IMD 12 to patient 16. The operational status of IMD 12 may be communicate to programmer 20 and/or remote networking device for further evaluation by a user such as a clinician or patient 16. (para [0073]))

CLAIM 7-
Roberts in view of Sloan teaches the limitations of Claim 1 as recited above. Regarding Claim 7, Roberts further teaches: 
Method according to claim 1 further comprising performing, by the intermediate device, bi-directional data transmission with the medical device and the portable electronic consumer device (Communication between IMD 12, sensor 21, programmer 20, remote networking device 24, and other therapy system components may allow two-way transfer of information between components of therapy system 10. In one example, programmer 20 transfers control data, such as one or more therapy programs, to IMD 12. Similarly, remote networking device 24 may communicate control data, such as one or more therapy programs, to IMD 12 via network 22 to allow a clinician or other user to remotely program IMD 12. In some embodiments, IMD 12 may transmit patient physiological condition information relating to the therapy delivered by IMD 12 or other information to programmer 20 and/or remote networking device 24. As one example, physiological conditions information communicated from IMD 12 may include physiological parameter information or other supplemental authorization information collected via sensor 21. (para [0061]))


CLAIM 8-
Claim 8 is significantly similar to claim 1 and is rejected upon the same art as claim 1. 

CLAIM 10-
Roberts in view of Sloan teaches the limitations of Claim 8 as recited above. Regarding Claim 10, Roberts further teaches: 
System according to claim 8, wherein the intermediate device is configured to exchange electronic data with the portable electronic consumer device and the medical device by at least one of wireless data communication and wired data communication (IMD 12 may include a reservoir, pump and controller for delivery of a therapeutic fluid via catheter 18. IMD 1 and catheter 18 together form an implantable fluid delivery device. Additionally or alternatively, IMD 12 may be configure to deliver a therapeutic fluid to patient 16 without catheter 18, e.g., via one or more delivery ports formed in the housing of IMD 12. In the example of FIG. 1, the fluid delivery device is fully implantable within the patient, but may communicate with external devices such as programmer 20 or network 22 via wireless telemetry, and receive refill of therapeutic fluid via percutaneous injection (para [0041]))

CLAIM 11-
Roberts in view of Sloan teaches the limitations of Claim 8 as recited above. Regarding Claim 11, Roberts further teaches: 
System according to claim 8, wherein the intermediate device is provided in a wearable device (In some examples, sensor 21 may be a scale, a blood glucose monitor, an accelerometer, a moisture sensor, or may measure temperature, auditory levels, and the like. In some embodiments, the sensor 21 may measure, for example, activity levels of a patient 16, glucose levels, impedance, distension of the stomach or other organs, urine flow, urine or blood pH, body temperature, bladder contraction, brain electrical activity, electroencephalogram (EEG) morphology, pulse rate, respiration rate, patient weight, and the like. While sensor 21 is illustrated as an implantable sensor, sensor 21 may additionally or alternatively be an external sensor, e.g., an external sensor that may be worn or otherwise physically coupled to patient 16 and/or an external sensor incorporated into programmer 20 (para [0049]))

CLAIM 12-
Roberts in view of Sloan teaches the limitations of Claim 1 as recited above. Regarding Claim 12, Roberts further teaches: 
The portable electronic consumer device is a mobile phone or a tablet computer (In other examples, rather than being a handheld computing device or a dedicated computing device, program­mer 20 may be a larger workstation or a separate application within another multi-function device. For example, the multi­function device may be a cellular phone, personal computer, laptop (para [0056])) and the medical device is a subcutaneous sensor or an insulin pump (Example therapeutic agents that IMD 12 can be configured to deliver include, but are not limited to, insulin (para [0040]))




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2011/0264034 A1) in view of Sloan (US 2012/0232520 A1) and further in view of Dicks (US 8,126,733 B2).

CLAIM 9-
Roberts in view of Sloan teaches the limitations of Claim 8 as recited above. Regarding Claim 11, Roberts in view of Sloan does not explicitly teach, however Dicks teaches: 
System according to claim 8, wherein the intermediate device is a plug-in device pluggable into a plug socket of the portable electronic consumer device (Figures 3C and 3D show how the device medical data interchange device has an external casing) and (In another exemplary embodiment of the present invention, referring now to FIGS. 3C and 3D, a case 370 includes a removable adapter module 380 that includes a medical device connector 385 for communicating with a medical device through a wired connection. The adapter module 380 connects to the case 370 using plug 387. The plug 387 attaches to a corresponding port on the case 370 (not shown) to hold the adapter module 380 in place and allow the communication of data through the adapter module 380. The connector 385 and plug 387 can use any desired wired connection, and need not use the same type of wired connection (para [0088]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Roberts in view of Sloan to integrate the plug in device of Dicks with the motivation of making it easy for the medical provider to use wired connections when transferring data from medical devices that may not have wireless capability of transferring authorized data (see: Dicks, paragraph 12).

Response to Arguments
The arguments filed 07 February 2022 have been fully considered. 
Regarding the arguments pertaining to the 103 rejection, these arguments are not persuasive. Applicant argues that the intermediate device is not taught by Roberts. Examiner respectfully disagrees. Roberts teaches multiple devices associated with the programmer, wherein in paragraph 56 the computing device in which the programmer interacts with is different than the monitoring of the sensor devices on the implantable device (para [0066]) (i.e., intermediate device with a control module as taught in the specification), which reads on the specification under broadest reasonable interpretation as the intermediate device may be a part of the electronic consumer device (page 12 lines 14-19). The programmer is working with multiple devices that interact with each other, wherein the sensors of the implantable device are the intermediate device and the consumer device is the computing device, while the telemetry module associated with the sensor device is the control module. 
The control module in the specification is a part of the device that sends data, and Roberts does teach that the sensor device sends data through a telemetry module. The intermediate device in the specification is coupled to the electronic consumer device (page 12 lines 14-19). If the intermediate device is different than an interpretation in the specification, Examiner would be eager to see it claimed in the invention to further prosecution. 
Roberts teaches that the parameters of the data are changed (i.e., amended control data) which reads upon the specification page 5 lines 5-16. The data is being changed (i.e., amended). It’s unclear how the changing of parameters of data in Roberts is different than the changing of data in the specification. Sloan is used to teach the automatic amending of data and does so by automatically determining a dosage adjustment based on the received data. The specification only mentions that control data may be amended to be within the data limits (page 5 lines 5-16), and Sloan teaches that the dosage data (i.e., control data) is automatically adjusted based on the received data after a confirmation which is what is taught in the specification “as part of the confirmation process”. Under broadest reasonable interpretation, Sloan does teach this automatic amendment through a sensor device with a receiving/sending data module (i.e., control module).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./            Examiner, Art Unit 3626                                                                                                                                                                                            
/ROBERT A SOREY/            Primary Examiner, Art Unit 3626